911 So.2d 95 (2005)
STATE of Florida, Petitioner,
v.
Eusebio HERNANDEZ, Respondent.
No. SC04-1331.
Supreme Court of Florida.
September 1, 2005.
Charles J. Crist, Jr., Attorney General, Tallahassee, Florida, and Richard L. Polin, Bureau Chief, Criminal Appeals, Miami, FL, for Petitioner.
Bennett H. Brummer, Public Defender and Howard K. Blumberg, Assistant Public Defender, Eleventh Judicial Circuit, Miami, FL, for Respondent.
PER CURIAM.
We initially accepted jurisdiction to review State v. Hernandez, 875 So.2d 1271 (Fla. 3d DCA 2004), a decision alleged to be in express and direct conflict with State v. Palmore, 495 So.2d 1170 (Fla.1986), State v. Kleinfeld, 587 So.2d 592 (Fla. 4th DCA 1991), and State v. Richardson, 621 So.2d 752 (Fla. 5th DCA 1993). See art. V, § 3(b)(3), Fla. Const. Upon further consideration, *96 we have now determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, and CANTERO, JJ., concur.
BELL, J., dissents.